Citation Nr: 0735663	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-39 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chondromalacia patellae with 
chronic synovitis, right.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chondromalacia patellae with 
chronic synovitis, left.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to 
September 2003.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in September 2006.  This 
matter was originally on appeal from rating decisions issued 
in October 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that granted 
service connection for chondromalacia patellae with chronic 
synovitis for the left and right knees and assigned separate 
10 percent disability evaluations for each knee.    

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that both 
of the veteran's service-connected knee disabilities more 
closely approximate limitation of leg extension to 15 degrees 
based on additional limitation with repetitive activity.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for service-
connected chondromalacia patellae with chronic synovitis, 
right, have been approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5261 (2007).  

2.  The criteria for an evaluation of 20 percent for service-
connected chondromalacia patellae with chronic synovitis, 
left, have been approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in September 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability and thoroughly described the type of 
evidence that would support his claim.  The RO also notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency on the veteran's behalf.  The RO further asked that 
the veteran provide any evidence in his possession that 
pertained to his claim.  Moreover, the RO explained what the 
evidence must show to support a claim for an earlier 
effective date.  

While the September 2006 VCAA notice letter was not sent 
prior to the initial denial of the claim, such timing defect 
is harmless error as the veteran was sent proper notice in 
September 2006 and his claim was subsequently readjudicated 
in May 2007.   

The Board further observes that the RO provided the veteran 
with a copy of the October 2003 rating decision, the October 
2004 Statement of the Case (SOC), and the May 2007 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in September 2003 and 
December 2006.  In addition, the RO scheduled the veteran's 
February 2006 Travel Board hearing.  Furthermore, the 
veteran's service medical records are associated with the 
claims folder.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  The Board further finds that the RO 
complied with its September 2006 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007). 

An appeal from the initial assignment of a disability rating, 
such as the increased rating claim for the veteran's knee 
disabilities, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2007).     


III.	Analysis 

The veteran is currently assigned two separate 10 percent 
disability ratings for service-connected chondromalacia 
patellae with chronic synovitis of the right and left knees 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261-5019 (2007).  
The Board notes that Diagnostic Code 5019 for bursitis 
instructs that the veteran's disability be rated as 
degenerative arthritis.  Id.  Degenerative arthritis is rated 
based on limitation of motion of the affected joint under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  Therefore, the Board will consider the 
veteran's knee disabilities under the diagnostic codes 
pertaining to limitation of knee function.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (2007). 

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), the 
competent medical evidence must show that his knee 
disabilities are manifested by leg extension limited to 15 
degrees.  The medical evidence does not show that the veteran 
objectively demonstrated such a degree of limited leg 
extension for either his left or right knee at any time 
relevant to the current appeal period.  Rather, the veteran 
was able to extend to 0 degrees bilaterally at both the 
September 2003 and the December 2006 VA examinations.  
However, the Board does note that that the December 2006 VA 
examiner concluded that the veteran was likely to have an 
increase of his symptoms, including worsening pain, weakness, 
lack of endurance, swelling, and a loss of another 10-15 
degrees of extension across his bilateral knees with 
repetitive activity, which indicates that the veteran has a 
limitation of leg extension bilaterally to approximately 15 
degrees at those times.  In consideration of the foregoing, 
the Board finds that an increase of 20 percent for both the 
veteran's left and right knee disabilities is warranted. 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45 (2007).  

The Board notes, however, that the assignment of a disability 
rating higher than 20 percent under Diagnostic Code 5261 for 
either of the veteran's knee disabilities is not warranted.  
Indeed, the medical evidence does not show that the veteran's 
right and left leg extension is limited to 20 degrees or 
greater, even when considering Deluca factors, at any time 
relevant to the current appeal period.  

The Board has also considered whether the veteran is entitled 
to a rating higher than 20 percent or a separate rating for 
his knee disabilities under alternate Diagnostic Codes.  

In this regard, the Board acknowledges VAOPGCPREC 9-04, where 
it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion for either leg to a 
compensable degree.  At the December 2006 VA examination, for 
example, the veteran was able to flex both legs to 90 degrees 
(limited by pain at 90 degrees).  The Board also notes that 
the veteran was able to flex his right leg to 104 degrees and 
his left leg to 103 degrees at the earlier September 2003 VA 
examination.  It is further observed that the veteran's 
August 2002 service medical record notes that the veteran 
demonstrated a full active range of motion for both knees at 
that time.  Thus, it is clear from the medical evidence that 
the veteran's limitation of flexion for both knees has not 
been limited to the degree required for a separate 
compensable evaluation to be awarded under Diagnostic Code 
5260 for the entire appeal period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007). 
    
The Board also notes that the medical evidence does not show 
that either of the veteran's knee disabilities is manifested 
by recurrent subluxation or lateral instability, which is 
necessary for a higher evaluation under Diagnostic Code 5257.  
While the Board recognizes that the veteran apparently 
demonstrated some degree of instability and laxity at the 
September 2003 VA examination (i.e., drawer and Lachman's 
testing revealed bilateral 1 cm anterior shift; varus and 
valgus maneuvers at 30 degrees of flexion revealed a 5 degree 
laxity in each direction on the left knee), such 
symptomatology is not shown to be recurrent as the September 
2003 VA examination report is the only medical evidence of 
record that suggests the presence of subluxation and 
instability involving the veteran's knees.  The August 2002 
service medical record, for example, notes that the veteran 
was negative for ligamentous laxity, patella apprehension, 
and medial joint line and lateral joint line at that time, 
which was approximately one year before the September 2003 
examination.  Similarly, the December 2006 VA examination 
report notes that the veteran showed no instability to varus, 
valgus, Lachman, or posterior drawer testing and had a 
negative McMurray's test.  There is no other competent 
medical evidence of record to show that the veteran had 
recurrent subluxation or lateral instability of either knee 
for any time relevant to the current appeal period.  Thus, 
the Board finds that the assignment of a higher evaluation is 
not warranted under Diagnostic Code 5257.

Moreover, the medical evidence does not show that the veteran 
demonstrated genu recurvatum or had removal of symptomatic, 
semilunar cartilage.  The medical evidence also does not show 
malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or ankylosis associated 
with either of the service-connected knee disabilities.  
Therefore, a higher disability rating is not available under 
the criteria set forth in Diagnostic Codes 5256, 5258, 5259, 
5262, 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2007).

Thus, for reasons explained above, the Board finds that the 
medical evidence supports the assignment of an increased 
evaluation of 20 percent for both of the veteran's service-
connected knee disabilities for the entire appeal period.  

The Board notes that the evidence does not additionally 
reflect that either of the veteran's knee disabilities has 
caused marked interference with the veteran's employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, a 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

ORDER

An initial evaluation of 20 percent for service-connected 
chondromalacia patellae with chronic synovitis, right, is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.

An initial evaluation of 20 percent for service-connected 
chondromalacia patellae with chronic synovitis, left, is 
granted for the entire appeal period, subject to the laws and 
regulations governing the payment of monetary awards.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


